        Case 1:21-cv-00177-PAE-JLC Document 37 Filed 09/10/21 Page 1 of 2

                                                                                                    9/10/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
EDUARDO HERNANDEZ,                                                      :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-177 (PAE) (JLC)
                                                                        :
UZZAL EXPRESS PIZZERIA INC., et al.,                                    :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        IT IS HEREBY ORDERED that the Court is referring this case to

mediation under Local Civil Rule 83.9 at the parties’ request, and that mediation

shall be scheduled within 60 days.

        IT IS FURTHER ORDERED that to facilitate mediation the parties shall,

within four weeks of this Order, confer and provide the following:

        1. Both parties shall produce any existing documents that describe Plaintiff’s

duties and responsibilities.

        2. Both parties shall produce any existing records of wages paid to and hours

worked by the Plaintiff (e.g., payroll records, time sheets, work schedules, wage

statements and wage notices).

        3. Plaintiff shall produce a spreadsheet of alleged underpayments and other

damages.




                                                        1
      Case 1:21-cv-00177-PAE-JLC Document 37 Filed 09/10/21 Page 2 of 2




       4. Defendants shall produce any existing documents describing compensation

policies or practices.

       5. If Defendants intend to assert an inability to pay then they shall produce

proof of financial condition including tax records, business records, or other

documents demonstrating their financial status.

       IT IS FURTHER ORDERED that in the event the parties reach settlement,

pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

they shall prepare a joint statement explaining the basis for the proposed

settlement, including any provision for attorney fees, and why it should be approved

as fair and reasonable. The settlement agreement and joint statement shall be

presented to the assigned District Judge, or to the assigned Magistrate Judge

should the parties consent to proceed for all purposes before the assigned

Magistrate Judge (the appropriate form for which is available at

https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf).

       In the event the parties do not resolve this case in mediation, they should so

advise the Court within 7 days of the conclusion of the mediation.

       SO ORDERED.

Dated: September 10, 2021
       New York, New York




                                           2
